            Case 1:20-cv-00509-DAD-SAB Document 14 Filed 08/03/20 Page 1 of 1


 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   CECILIA M. FERREIRA,                                Case No. 1:20-cv-00509-SAB

 9                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                         NOTICE OF STATUS OF SERVICE
10           v.
                                                         FIVE DAY DEADLINE
11   COMMISSIONER OF SOCIAL SECURITY,

12                  Defendant.

13

14          On April 9, 2020, Cecilia M. Ferreira (“Plaintiff”) filed this action seeking judicial

15 review of the final decision of the Social Security Commissioner denying her application for

16 benefits. On July 7, 2020, Plaintiff paid the filing fee in this action and the summons and

17 scheduling order issued.

18          Pursuant to the July 7, 2020 scheduling order, unless other provision is made pursuant to

19 an application to proceed in forma pauperis, appellant is required to effect service within twenty
20 days of filing the complaint and file a return of service with this court. More than twenty days

21 have passed and Plaintiff has not filed a return of service with the Court..

22          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a notice within five (5)

23 days informing the Court of the status of service on Defendant in this action.

24
     IT IS SO ORDERED.
25

26 Dated:      August 3, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
